Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-41 and new claim 58 and the species IA. First separation capillary; IIA. Second separation capillary; IIIA. Transport capillary; IVA. Claim 3- Microstructures; V. Claim 6 -Fluorescence detector; VI. Claim 7- capillary electrophoresis instrument; VII. Claim 11 (matrix assembly-not consistent with prior election in claim 3); VIIIA. Claim 15 and covalent chemical; IX. biopolymers, claim 17; X. Free floating bead; XI. Polymeric materials; and XIIC. Claim 40, bound an internal wall  in the reply filed on 5/7/21 is acknowledged.  The traversal is on the ground(s) that “[a]applicant submits that a search of the integrated modular unit would uncover the method for operating the integrated unit of claims 42-57”.  Applicant makes the same or similar argument relative to the species.  This is not found persuasive because the apparatus claims are defined by the positively claimed structural elements listed in the claims, not by the possible uses of the apparatus (and/or elements of the invention) with further unclaimed structures and materials. The asserted reasons are not consistent with the grounds, standards, rules, etc. for establishing a restriction requirement nor sufficient for overcoming a restriction a requirement.  There is no requirement for applicant, any owner, operator, user, possessor of the claimed apparatus to use the claimed invention (of Group I); to ever be used the claimed apparatus in any method at all, including that as intended by applicant.  There is no guarantee that in searching for the apparatus, an integrated modular unit as defined in claim 1 nor a single species of the further respective claims, that one would . . 
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-14, 16, and 42-57 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species/invention respectively, there being no allowable generic or linking claim. 
Applicant elected microstructures of claim 3 and not a matrix assembly. Claims 10-14 are directed to the non-elected matrix assembly. Therefore, the election of claim 11 is negligible and claims 10-14 are withdrawn.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the encapsulated cellular or subcellular structures localized and retained within the analyte concentrator-microreactor area of the analyte concentrator-microreactor (ACM) device; the cellular receptors localized and retained within the analyte concentrator-microreactor area of the analyte concentrator-microreactor (ACM) device; free -floating beads, a sealing material, porous frit, rotating  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
It is noted that the language employed throughout the claims in general is convoluted, verbose, broad, ambiguous, confusing, and/or directed to intended use. See remarks/rejections herein. While the claims are read in light of the specification for understanding, limitations recited the specification, but not claimed, will not be read into the claims.
Content of Specification 
CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”. 
	It is noted that the claims mentions samples, analytes of interest, and other materials not positively in terms of intended and/or possible use. The claims are directed to an apparatus not a method. The prior are materials/articles intended to be worked upon. A claim is only limited by positively claimed elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. MPEP 2115    Material or Article Worked Upon by Apparatus.
The term “and/or” employed throughout the claims is interpreted as “or” which provides for what is minimally required. 
It is noted that while certain capillaries can be subjectively characterized as a passage, all passages are not necessarily capillaries nor channels… nor are all channels categorized as capillaries (For example, see claim 2 and further claims that reference “channel(s)”. It is noted that applicant elected the respective capillaries. Claim 1 is being examined as comprising capillaries and not the broader term, passage, and structural equivalents of passages. Therefore, it is suggested that the term “passage” be deleted from the claims because as stated 
The terms “inlet” and “outlet” (ends) are not defined in the claims as being any specific structure. The term “inlet” and “outlet” are moreso directed to intended use. Just because an opening, port, orifice, end, etc. is labeled as an “inlet” or “outlet” does not mean each is precluded from being used as inlet and outlet. There is nothing in the claim that provides for any structural limitations that limit the inlet and outlet ends to be used only as respectively labeled. For example, just because a structure (for example, an opening, hole, orifice, door etc.) is labeled simply as an “exit/outlet” would not preclude one and/or something from using the same structure as an entrance/inlet. The same remarks/rational is also applicable to the phrases “entrance” and “exit” port. A “port” is same as inlet, outlet, entrance, outlet, nothing more than a hole, opening, orifice, etc. or any other structure that is capable of allowing something to enter and/or exit. Here, as stated above the respective entrance, transport (structurally capable of allow something/someone to move within, through, exit, enter…in other words a hole, orifice, etc. or any other structure capable such, not specifically structurally defined in the claim), and exit ports like the inlets and outlets are not defined by any specific structure(s).  
It is noted that the phrase “analyte concentrator-microreactor” does not further structurally limit the device. The device that applicant has elected to name such is some structure that comprises various ports, openings, holes,  a T-shaped, presumptively a 3-way 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 15, 17-41, and 58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is noted that the claims are replete with convoluted, verbose, conditional, process, intended use, etc. language that does not further structurally limit the device. While the examiner has attempted to indicate all of the 112 issues, it is requested that applicant correct any such errors that may have inadvertently missed by the examiner.   
As to claim 1, it is unclear if applicant intends for the a support be an element of invention. As presently drafted, it is not considered as such. Reciting that a positively claimed element is connected to a structure not previously claimed does not require the latter to be an element of the invention. It is presumed that such support is that of support box 10. 
It is unclear what is structurally meant “shifted T-shaped”. The term "shifted T-shaped" in claim 1 is a relative term which renders the claim indefinite.  The term "shifted T-shaped" is 
Furthermore, it is noted that the shifted T-shaped structure is an element of the ACM device. Therefore, reciting that ports of the structure are connected to ends of the ACM device is confusing. The T-shaped structure is the ACM device. 
It is noted that although claim 2 refers to the ACM, it is presumed that internal passage refers to channel 72, 80. However, it is unclear what structurally constitutes an elongated concentration area. The phrase “providing a place for shelter for received microstructures…or …” is directed to intended to intended use of the “area” relative to further unclaimed microstructures (and the remaining alternatives listed). If applicant intends for the channel to comprise/contain a plurality microstructures at a specific concentration and any other structures in the area then the clam should clearly recite such. Note: that drafting the claim to refer to refer to alternative species will result in a further restriction requirement. It is presumed that applicant intends to require the area of the channel to comprise a plurality of microstructures as indicated by the election made relative to claim 3. 
As to claim 3, it is unclear what is the nexus of the “microstructures” referenced in the claim and that of claim 2. As noted above, it is presumed that applicant intends to claim the presence of a plurality of microstructures. Therefore, it is presumed that 3 intends to further require one or more affinity ligands to be immobilized the plurality of microstructures located 
It is unclear how claim 4 further structurally limits the invention because the claim does not provide for any further structural element nor further structurally limit any previously positively claimed structural element. The claim is directed to intended, possible, use relative to further unclaimed materials intended to be worked upon. See also prior remarks above directed to the remainder of claim 3. The device is not currently being used as anything nor is it required to be used in any specific steps/method. The invention is directed to a device. 
As to claim 5, it is unclear what is structurally mean by “positioned in operation with….” The phrase does not provide for any clear definitive structural nexus/connection between detection system and second separation capillary. Furthermore, the remainder of the claim does not further structurally limit the invention. The remainder of the claim, much like claims 3-4 is replete with numerous verbose, alternative, run-on clauses that are directed to intended 
As to claim 6, it is unclear what is structurally meant by the terms “on-line” and “off-line”.  It is noted the preamble of claims 6-9, 15, 17-24, 26-34, and 58 recite “the integrated unit…” while claim 1 and other claims recite “[a]n or the integrated modular unit....” Therefore, it is unclear if all the claims are directed to the same or different inventions. 
It is unclear how claim 7 further structurally limits the invention because the claim is directed to a broad, unclaimed analytical separation instrument. No analytical separation instrument has been positively claimed as an element of the claimed device nor structurally defined within the claims. See remarks above. 
It is unclear how claim 8 further structurally limits the invention because the claim is directed to solely to process steps relative to unclaimed materials. What the device can possibly be used for does not further structurally limit the device. The device will remain defined by its structural components regardless if it ever used to do anything or not. See prior remarks above. Whether or not any separation of anything occurs or not is a conditional step. As noted above, 
It is unclear how claim 9 further structurally limits the invention because the claim is directed to solely to the unclaimed plug of eluting buffer or solution (an unclaimed material intended to be worked upon). See prior remarks/rejections above.
Claim 15 recites the limitation "the affinity ligands immobilized to the surface of the microstructures…" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. It is noted that claim 3 recites “one or more affinity ligands are immobilized to microstructures…” which was elected. Therefore, the remainder of the alternatives are withdrawn from consideration. However, there is no mention of any surface of the microstructures. Claim 15 is not consistent with claim 3. 
At to claims 15 and 17-24, it is unclear if  “the analyte concentrator-microreactor area of the analyte concentrator-microreactor” and prior “elongated concentration area of the analyte concentrator-microreactor” are intended to be the same or different. It is presumed intended to be the same. If so, the claims should be amended to employ the same, consistent terminology throughout the claims. 
It is unclear how claim 17 further structurally limits the invention because the claim is directed to solely to the unclaimed analytes of interest and/or their modified and/or altered corresponding counter parts (unclaimed materials intended to be worked upon) and content of such. See prior remarks/rejections above. However, it is unclear which/what analytes of interest are being reference because claim 3 recites one or more analytes of interest. It is unclear what is meant by the phrase “concentrated from”. There is are no relative comparative 
Claims 18-19, in view of the election, are duplicate claims of each and of claim 3. The prior remarks and rejections directed to claim 3 are also applicable to claims 18-19.
 It is unclear how claim 20 further structurally limits the invention because the claim is directed to solely to a process step, a reaction that is not required to ever occur. There is no requirement for the claimed device to be used to perform any type of reaction at al. See prior remarks/rejections above. However, it is noted claim 19 recites “…performing one chemical or biochemical reaction…” and claim 19 recites “the at least one chemical or biochemical reaction….” Therefore, it is unclear if they are intend to be the same or different.
As to claims 21 and 23, it is unclear what the pronoun “therein” is meant to reference. 
Claim 22 recites the limitation "the encapsulated cellular or subcellular structures localized and retained within the analyte concentrator-microreactor area of the analyte concentrator-microreactor (ACM) device ".  There is insufficient antecedent basis for this limitation in the claim. It is unclear what is the structural nexus of such structures of claim 22 to the elected microstructures. Furthermore, it is unclear what is required of such structures for them to be considered as “adapted to perform metabolic studies”. As noted above, the claims are directed to a device not process of use. One is not required to use the device to perform any “studies” nor processes. 
Claim 24 recites the limitation "the cellular receptors localized and retained within the analyte concentrator-microreactor area of the analyte concentrator-microreactor (ACM) device".  There is insufficient antecedent basis for this limitation in the claim. It is unclear what is the structural nexus of such receptors to the elected microstructures. Furthermore, it is unclear what is required of such receptors for them to be considered as “adapted to perform bioactivity studies”. As noted above, the claims are directed to a device not process of use. One is not required to use the device to perform any “studies” nor processes.
Claim 25 recites the limitation "the sample or buffers" in line 2.  There is insufficient antecedent basis for this limitation in the claim. No such sample or buffers have been previously positively claimed as elements of the device. They are materials intended to be worked upon. Furthermore, it is noted the claim only provides for controlling means. The remainder of the claim is directed to intended use and/or process steps directed to materials intended to be worked upon that do not further structurally limit the claimed device. See prior remarks/rejections above. Furthermore, it is unclear what the phrases “and conveyed by…” are meant to modify. However, as noted above the claims are directed to device not a process. There is no requirement for anything to be conveyed anywhere by any type of force or processes. However it appears that the term “past the…” should be “through the…”    
Claim 26 recites the limitation "the operation" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is noted that no cleaning buffer fluid means, cleaning buffer supply, optimization fluid means, optimization buffer, sample fluid means, sample fluid, washing buffer means, and washing buffer fluid positively claimed as elements of the device. They are unclaimed articles and/or materials that can be worked upon. 
Claim 27 recites the limitation " the operation”;  “the cleaning buffer fluid means”; “the optimization buffer fluid means”; and “the analytes bound to the analyte concentrator-microreactor (ACM) device".  There is insufficient antecedent basis for this limitation in the claim. As noted above (in reference to claim 26), the device is not required to be used to perform any operation at all including that as intend with the unclaimed articles and materials. Therefore, it is unclear how the claim further structurally limits the device.  
It is noted that the valves do not control the operations or processes that can be performed via the device as implied by the claim. The valves are merely capable of opening and closing. There must be an electronic device a computer-control system present to control the valves and other unclaimed structures to provide flow/transport of liquids from/to the various unclaimed structures and to, through, from the claimed device. Therefore, it is unclear how the device of claims 25-28 and other claims can function as claimed without the computer-control system being present. 
Claim 30 recites the limitation "the support box" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear if applicant intends for the support box to be an element of the device. As presently drafted, the support box is not required to be an element of the device. Therefore, it does not structurally define the device. Therefore, it is unclear how the claim further structurally limits the device. 
As to claim 31, it is unclear what is meant by the first and second capillary, which refers to a single capillary. It is presumed applicant intends to refer to capillaries, or the first separation capillary and the second separation capillary.
 Claim 32 recites the limitation "the support box" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear if applicant intends for the support box  and cartridge-cassette to be an element of the device. As presently drafted, the support box and a cartridge-cassette is not required to be elements of the device. Therefore, they do not structurally define the device. Therefore, it is unclear how the claim further structurally limits the device. It is unclear if the a cartridge-cassette is intended to be the same of that of claim 31. 
As to claim 33, it is unclear which prior cartridge-cassette is being referenced by the phrase “the cartridge-cassette”. 
As to claim 34, it is unclear what is meant by T-shaped. The term is relative/subjective. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The letter “T” can appear in various forms, configurations, or shapes. Therefore, what may appear to be a shifted T-shape to one person may not be considered as such to another.
It is presumed that the phrase “formed of…” is meant to be comprises and suggested that the claim be amended as such.
As to claim 35, it is unclear if applicant intends for the invention to comprise a cartridge-cassette, first tube, and second tube. As presently drafted, the claim does not claim positively 
It is unclear how claim 36 further structurally limits the invention because the claim is directed to what the tubes can receive, an unclaimed liquid (material intended to be worked upon), and what the intend purpose of such. No temperature control system has been positively claimed as an element of the invention nor structurally defined in the claim. See also rejection of claim 35. 
As to claim 37, it is unclear what is the structural nexus of the sealing material to the tubing because the “configured to be received in…” clause is directed to what is possible not what is required. The phrase does not provide for any definitive location of the sealing material to the tubing. The claim should be amended to state a sealing material in the tubing.
As to claim 38, it is unclear what is the structural relative location and nexus/connection of the second analyte concentrator-microreactor device to the prior positively claimed elements of claim 1. The second ACM device is not required to be connected to any of the positively claimed elements of claim 1. Furthermore, it is noted that the second ACM device is not required to comprise the same components as the ACM device of claim 1. It is unclear what 
As to claim 40, it is unclear where the microstructures are located. Claim 38 generally states the microstructures are located in the second ACM device. However, claim 40 provides for the microstructure being bound to an internal wall of the second separation capillary that is not an element of the second ACM device. Furthermore, it is unclear what is structurally meant by “associated with”. The phrase does not provide for any definitive relative location nor require any structural connection between structures. Any 2 objects can be subjectively categorized as being associated with one another. 
Claim 40 recites the limitation "the outer surface of the capillary or channel" in the last 2 lines.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which/what channel is being reference by the phrase, “the capillary or channel”. Furthermore, it is noted that the claim is directed to an improper Markush Group. Therefore, applicant must elect a single item from the list. 
Claim 41 is contradictory itself because the claim provides of a large bore internal diameter value range that overlaps with the small bore internal diameter range provided for in the claim. In other words, a single or multiple values in both ranges can be large and 
As to claim 58, it is unclear if “transport capillary” is intended to be the same as that of claim 1. If so, the claim should be amended to clearly provide for such. However, the claim as drafted is not consistent with the specification and drawings. While the device can comprise a first transport capillary and a second transport capillary 18, 20; the specification does not describe a single transport capillary as claimed. A single transport capillary does not comprise a first and second capillary as claimed. Furthermore, the embodiment of the invention considered as having a shifted T-shape (as provided for in claim 1) is not disclosed as comprising first and second transport capillaries. Therefore, the claim is directed to new matter. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 58 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 15, 17-33, 38-41, and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,482,602 to Princeton Biochemicals, Inc. (hereinafter Princeton '602). 
Regarding Claim 1, Princeton '602 discloses an integrated modular unit, comprising: a modular analyte concentrator-microreactor (ACM) device attached to a support [see Fig. 1, Col. 3 Lns. 43-47, Col. 4 Lns. 47-59, and Col. 9 Lns. 58-65]; a first separation capillary or passage having a first end connected to an inlet end of the analyte concentrator-microreactor (ACM) device [see Fig. 1, Col. 9 Lns. 58-67, and Col. 10 Lns 1-21]; a second separation capillary or passage having a first end connected to a first outlet end of the analyte concentrator-microreactor (ACM) device [see Fig. 1, Col. 9 Lns. 58-67, and Col. 10 Lns 1-21]; and a transport capillary or passage having an inlet and an outlet, the inlet of the transport capillary or passage connected to a second outlet end of the analyte concentrator-microreactor (ACM) device, with an entrance port, a first exit port and a second exit port, the entrance port is connected to the inlet end of the analyte concentrator microreactor (ACM) device and is an inlet side connection to the first separation capillary or passage, the first exit port is connected to the first outlet end of the analyte concentrator-microreactor (ACM) device and is an outlet side connection to the 
The Applicant is advised that the Supreme Court recently clarified that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007) (see MPEP § 2143).
Common sense, predictability, knowledge, and skill of one of ordinary skill in the art may suffice to establish obviousness. 
Princeton '602 fails to explicitly disclose the integrated modular unit, wherein the analyte  concentrator-microreactor (ACM) device has a shifted T-shaped structure. 
It is submitted that the structure of the analyte concentrator-microreactor (ACM) device disclosed in Princeton '602 is considered indistinguishable from the recited shifted T-shaped 
It would have been obvious to within the predictability and routine skill of one of ordinary skill in the art at the time the invention was made to modify Princeton '602, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable shifted T-shaped structure of the analyte concentrator-microreactor (ACM) involves only routine skill in the art, for the purpose of providing an alternative design for analyte concentrator-microreactor (ACM), and thereby perform on-line microreactions or preconcentration with a desired analyte [Princeton '602 Col. 3 Lns. 43-47, Col. 4 Lns. 47-59, and Col.9 Lns. 58-65].
Regarding Claim 2, Princeton '602 discloses the integrated modular unit of claim 1 wherein the analyte concentrator-microreactor (ACM) device has an internal passage or channel which includes an elongated concentration area between the entrance port and the first exit port; the analyte concentrator-microreactor (ACM) device serving as a three way junction intersection region where the elongated concentration area is connected to the inlet side connection to the first separation capillary or passage, the outlet side connection to the second separation capillary or passage and the outlet side connection to the transport capillary or passage area [see Fig. 1, Col. 9 Lns. 58-67, and Col. 10 Lns 1-21]; and the elongated concentration area of the analyte concentrator-microreactor (ACM) device providing a place of shelter for received microstructures or a matrix assembly and/or provides a place of shelter for encapsulated cellular and/or subcellular structures, and/or cellular receptors [see Fig. 1, Col. 10 Lns. 46-61]. 

Regarding Claim 4, Princeton '602 discloses the integrated modular unit of claim 3, wherein the transport capillary or passage being used as an exit for the sample from the analyte concentrator-microreactor (ACM) device (see Fig. 1, Col. 9 Lns. 58-67, and Col. 10 Lns. 1-21]; and the second separation capillary or passage being used as an exit of the one or more analytes of interest bound to and released from the one or more affinity ligands within the 
Regarding Claim 5, Princeton '602 discloses the integrated modular unit of claim 1 further comprising; a detection system positioned in operation with a monitoring area of the second separation capillary or passage, wherein the analyte affinity concentrator microreactor (ACM) device can capture, isolate, purify, and concentrate analytes of interest and/or their respective modified and/or altered corresponding molecular counterpart bound to and released from the analyte concentrator-microreactor (ACM) device by alternating fluid communication of a separation buffer supply and then a plug of an eluting buffer supply or solution and delivering the released analytes of interest and/or their respective modified and/or altered corresponding molecular counterpart for separation into a separation capillary or passage and then to the detection system positioned throughout the separation capillary or passage, or at a fixed point at the outlet end of the separation capillary or passage of an analytical separation instrument as a single elution step or separately, independently and sequentially as a separate and sequential elution step by electromigration, electro-osmotic flow, mechanical pressure or a combination of electro-osmotic flow and mechanical pressure within the separation capillary or passage and the detection system providing quantitation, identification, and/or characterization information of the separated analytes (see Fig. 2, Col. 11 Lns. 46-67, and Col. 12 Lns. 1-4, and 15-49].
Regarding Claim 6, Princeton '602 discloses the integrated unit of claim 5 wherein the detection system is one or more detectors of on-line and/or off-line detector types, including ultraviolet, fluorescence, laser-induced fluorescence, mass spectrometer, nuclear magnetic 
Regarding Claim 7, Princeton '602 discloses the integrated unit of claim 6 wherein the analytical separation instrument is a capillary electrophoresis instrument, a low-pressure liquid chromatography instrument, a high-performance liquid chromatography instrument, a ultrapressure high-performance liquid chromatography instrument, a nano high-performance liquid chromatography instrument, a gas chromatography instrument, a portable miniaturized capillary electrophoresis or microchip instrument, or a modified version of these instruments (see Fig. 2, and Col. 12 Lns. 15-36]. 
Regarding Claim 8, Princeton '602 discloses the integrated unit of claim 7 wherein if separation of analytes occurs by capillary electrophoresis, the separation can be carried out by one or more or a combination of any of modes of capillary electrophoresis (see Fig. 2, and Col. 12 Lns. 15-36].
Regarding Claim 9, Princeton '602 discloses the integrated unit of claim 5 wherein the plug of the eluting buffer or solution used to release the analyte of interest bound to the analyte concentrator-microreactor (ACM) device contains an organic solvent, a chaotropic agent, a high salt buffer, a low pH buffer, a high pH buffer, a detergent, an additive to facilitate dissolution of the sample, a structurally-related analog substance competing for the binding site of the analyte of interest, a change in temperature (thermo-desorption), or a combination of them and/or a chromophoric substance [see Figs. 2 and 5, and Col. 17 Lns. 19-28, and 61-66].

Regarding Claim 15, Princeton '602 discloses the integrated unit of claim 3 wherein the affinity ligands immobilized to the surface of the microstructures within the elongated concentration area of the analyte concentrator-microreactor (ACM) device or the surface of the inner wall of the cavity or channel forming the analyte concentrator-microreactor area of the analyte concentrator-microreactor (ACM) device are immobilized by physicochemical interactions or by covalent chemical interactions (see Fig. 1, and Col. 11 Lns. 5-23].
Regarding Claim 17, Princeton '602 discloses the integrated unit of claim 3 wherein the analytes of interest and/or their respective modified and/or altered corresponding counterpart include biological and non-biological analytes to be captured, isolated, and concentrated from simple or complex matrices containing simple molecules, biopolymers, intact antibodies, antibody fragments, antibody-drug conjugates, organic and inorganic compounds, antigens, protein A, protein G, lectins, glycoproteins, glycolipids, enzymes, substrates, cofactors, coenzymes, drugs, drug metabolites vitamins, hormones, proteins, peptides, viruses, circulating and 

Regarding Claim 18, Princeton '602 discloses the integrated unit of claim 2 wherein one or more affinity ligands are immobilized to microstructures or a matrix assembly localized within an elongated concentration area of the analy1e concentrator-microreactor (ACM) device for generating a concentration space where concentration of one or more analy1es of interest and/or their respective modified and/or altered corresponding molecular counterpart from a sample introduced into the first separation capillary or passage being used as a transport passage occurs and/or for generating a microreaction space where microreaction of the one or more analy1es of interest and/or their respective modified and/or altered corresponding molecular counterpart from the sample introduced into the first separation capillary or passage being used as a transport passage occurs and wherein the at least one or more affinity ligands immobilized to the surface of the microstructures or matrix assembly within the elongated concentration area of the analy1e concentrator microreactor (ACM) device or immobilized directly to the surface of the inner wall of the cavity or channel forming the analyte concentrator-microreactor area of the analy1e concentrator-microreactor (ACM) device is capable of performing a non-covalent reversible affinity capture reaction with the one or more analy1es of interest and/or their respective modified and/or altered corresponding molecular counterpart present in the sample [see Fig. 1, and Col. 11 Lns. 5-29]. 

Regarding Claim 20, Princeton '602 discloses the integrated unit of claim 19 wherein the at least one chemical or biochemical reaction carried out within a cavity or channel forming an analy1e concentrator-microreactor area of the analy1e concentrator-microreactor (ACM) device includes peptide synthesis, nucleic acid synthesis, synthesis of organic and inorganic 
Regarding Claim 21, Princeton '602 discloses the integrated unit of claim 19 wherein the analy1e concentrator-microreactor area of the analyte concentrator-microreactor (ACM) device has the encapsulated cellular and/or subcellular structures localized and retained therein [see Col. 13 Lns. 13-17].
Regarding Claim 22, Princeton '602 discloses the integrated unit of claim 19 wherein the encapsulated cellular or subcellular 5 structures localized and retained within the analyte concentrator-microreactor area of the analy1e concentrator-microreactor (ACM) device are adapted to perform metabolic studies [see Col. 13 Lns. 13-17].
Regarding Claim 23, Princeton '602 discloses the integrated unit of claim 19 wherein the analy1e concentrator-microreactor area of the analy1e concentrator-microreactor (ACM) device has the cellular receptors localized and retained therein [see Col. 13 Lns. 13-17]. 
Regarding Claim 24, Princeton '602 discloses the integrated unit of claim 19 wherein the cellular receptors localized and retained within the analyte concentrator-microreactor area of the analy1e concentrator-microreactor (ACM) device is adapted to perform bioactivity studies [see Col. 13 Lns. 13-17]. 
Regarding Claim 25, Princeton '602 discloses the integrated modular unit of claim 1 further comprising: controlling means for independently controlling flow of the sample or buffers in the first separation capillary or passage and past the analyte concentrator microreactor (ACM) device and conveyed by electromigration, electro-osmotic flow, mechanical pressure or a combination of electro-osmotic flow and mechanical pressure to the 
Regarding Claim 26, Princeton '602 discloses the integrated unit of claim 25 wherein the controlling means controls the operation of a cleaning buffer fluid means for introducing the cleaning buffer supply, optimization buffer fluid means for introducing an optimization buffer, sample fluid means for introducing a sample fluid, and washing buffer fluid means for introducing a washing buffer fluid through the transport capillary or passage [see Figs. 1 and 5, Col. 10 Lns. 15-21, Col. 17 Lns. 11-28, and 52-67, and Col. 18 Lns. 1-19] .. 
Regarding Claim 27, Princeton '602 discloses the integrated unit of claim 25 wherein the controlling means controls the operation of the cleaning buffer fluid means, the optimization buffer fluid means, a separation buffer fluid means for introducing the separation buffer supply through the first separation capillary or passage, and followed by a plug of the eluting buffer supply for introducing the plug of the eluting buffer supply to release the analy1es bound to the analy1e concentrator-microreactor (ACM) device [see Figs. 1 and 5, Col. 10 Lns. 15-21, Col. 17 Lns. 11-28, and 52-67, and Col. 18 Lns. 1-19]. 
Regarding Claim 28, Princeton '602 discloses the integrated unit of claim 25 wherein the controlling means comprises a micro-valve system, the micro-valve system having a first valve 
Regarding Claim 29, Princeton '602 discloses the integrated unit of claim 1 wherein the first separation capillary or passage is connected to the entrance port with a first connector, the second separation capillary or passage is connected to the first exit port with a second connector and the transport capillary or passage is connected to the second exit port with a third connector [see Fig. 1, Col. 10 Lns. 1-29).
Regarding Claim 30, Princeton '602 discloses the integrated unit of claim 1 wherein the analyte concentrator-microreactor (ACM) device is mounted to the support box with one or more mechanical fasteners or screws [see Fig. 1, and Col. 9 Lns. 57-62).
Regarding Claim 31, Princeton '602 discloses the integrated unit of claim 1 further comprising a cartridge-cassette, the first and second separation capillary or passage being connected to the cartridge-cassette [see Fig. 2, and Col. 10 Lns. 30-45).
Regarding Claim 32, Princeton '602 discloses the integrated unit of claim 31 wherein the support box is attached to a cartridge-cassette with one or more mechanical fasteners or screws [see Figs. 1 and 2, Col. 9 Lns. 58-63, and Col. 12 Lns. 15-39).
Regarding Claim 33, Princeton '602 discloses the integrated unit of claim 32 wherein the analyte concentrator (ACM) device and the cartridge-cassette are manufactured as a single integrated modular unit [see Col. 7 Lns. 4-10).
Regarding Claim 38, Princeton '602 discloses the integrated modular unit of claim 1 further comprising a second analyte concentrator-microreactor (ACM) device localized with the 
Regarding Claim 39, Princeton '602 discloses the integrated modular unit of claim 38 wherein the microstructures are made from glass, plastic, sol-gels, monolithic polymers, polymeric materials, ceramic, or metallic compositions, and mixtures thereof [see Figs. 1 and 3, Col. 11 Lns. 5-24, and Col. 14 Lns. 7-15).
Regarding Claim 40, Princeton '602 discloses the integrated modular unit of claim 38 wherein the microstructures are held in place by porous frit materials, bound to each other or to an internal wall of the second separation capillary or channel, or the microstructures comprise metal chemical groups of micro or nano size or a metallic material and one or more fixed or rotating magnets are associated with the second separation capillary or channel and localized on the outer surface of the capillary or channel [see Figs. 1 and 3, Col. 11 Lns. 5-24, and Col. 14 Lns. 7-15).
Regarding Claim 41, Princeton '602 discloses the integrated modular unit of claim 1. Princeton '602 fails to explicitly disclose the integrated modular unit, wherein a first portion of the first separation capillary or passage at the first end connected to the inlet of the analyte concentrator-microreactor (ACM) device has a large bore internal diameter in the range of about 50 micrometers to about 200 micrometers and a second portion of the first separation capillary or passage to an outlet has a small bore internal diameter in the range of about 5 micrometers to about 150 micrometers. It is submitted that the first separation capillary or 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Princeton '602, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable large and small bore diameters of the first separation capillary or passage involves only routine skill in the art, for the purpose of providing an effective first separation capillary or passage, and thereby control flow of fluids through the analyte concentrator-microreactor [Princeton '602 Fig. 1, Col. 9 Lns. 58-67, and Col. 10 Lns 1-21).
Allowable Subject Matter
Claims 34-37 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach nor fairly suggest  a T-shaped connector-support structure comprising a first arm, a second arm and a third arm converging at a connection-separation point, a second end of the first separation capillary and a second end of second separation capillary being received in the first arm of the T-shaped connector-support structure to converge the first separation capillary or passage and the second separation capillary to the connection separation point within the T-shaped connector-support structure, the second end .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stebniski; Michael et al.; Tovar; Miguel et al.; Berndt; Peter et al.; Breadmore; Michael C. et al.; Makarewicz, JR.; Anthony J. et al.; Bertholle; Fabien et al.; GUZMAN; Norberto A.; Claussen; Jan et al.; Guzman; Norberto A.; Ozawa; Miho et al.; Van Pelt; Colleen K.; Viovy; Jean-Louis et al.; Matteo; Joseph C.; Schroeder; Benjamin G. et al.; Renzi; Ronald F.; Hirabayashi, Atsumu et al.; Jovanovich, Stevan Bogdan et al.; Barth, Phillip W. et al.; Fields, Robert E.; Chirica; Gabriela S. et al.; Guzman; Norberto A.; Templin; Catherine Keely et al.; Schneider; Werner et al.; and Jorgenson; James W. et al. disclose capillary devices. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258.  The examiner can normally be reached on M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRIAN R GORDON/Primary Examiner, Art Unit 1798